— That portion of the order, relating to documents Nos. 38 and 145, of the Supreme Court, New York County (Harold Rothwax, J.), entered on March 1, 1983, determination of the appeal thereto having previously been held in abeyance by order of this court (94 AD2d 643), entered on May 10, 1983, is reversed, on the law, without costs and disbursements, and the subpoena quashed as to documents Nos. 38 and 145. Document No. 38 is an unexecuted agreement drafted by an attorney at the request of his client. Document No. 145 is a cover letter prepared by an attorney conveying a proposed agreement for execution in connection with a matter in which he was representing his client. Both documents constitute confidential communications made to a lawyer in the course of obtaining legal advice or services and are thus privileged. (Matter of Priest v Hennessy, 51 NY2d 62.) Concur — Murphy, P. J., Bloom, Fein, Milonas and Kassal, JJ.